Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 Apr 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris (Reg. No. 54359) on 15 Sep 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A diagnosis support system comprising: 

calculate position information indicating a positional relationship between a magnetic sensor and a predetermined region of a measurement target, said position information including a physical position of the predetermined region of the measurement target based on [[a]] first coordinates whose origin is the magnetic sensor, wherein the measurement target includes a first vertebral bone and a second vertebral bone; [[and]] 
upon calculating the position information, automatically extract, from a reference table that includes a plurality of pieces of first reference biological information that are obtained from a plurality of reference examinees, [[each]]a piece of the first reference biological information being associated with corresponding position information for diagnosis of nerve activity, wherein the first reference biological information include reconfiguration data including reference IDs, second coordinates of the first and second vertebral bones, and diagnoses including failure regions in nerve transmission, the first reference biological information is for comparing with second biological information, which is generated based on data of the measurement target measured by the magnetic sensor, said first reference biological information being associated with corresponding position information [[that]] includes [[a]] second coordinates that [[has]]have an origin at the magnetic sensor, 
wherein the piece of first reference biological information [[that]] has a lowest value of parameter Sd,
wherein             
                
                    
                        S
                    
                    
                        d
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        y
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        z
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        z
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        5
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        5
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        y
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        z
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        z
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
        , and 
wherein [[a]] second coordinates of the first vertebral bone are (x2d, y2d, z2d), [[a]] second coordinates of the second vertebral bone are (x5d, y5d, z5d), [[a]] first coordinates of the first vertebral bone are (x2, y2, z2), and [[a]] first coordinates of the second vertebral bone are (x5, y5, z5).  

Claim 2 has been amended as follows:
The diagnosis support system according to claim 1, further comprising: 
a displayer configured to display the second biological information

Claim 4 has been amended as follows:
The diagnosis support system according to claim 2, wherein the at least one processor calculates the first coordinates, based on position of the magnetic sensor and the position of the predetermined region of the3Docket No.: 17R-024App. No.: 15/642,498 measurement target, in image data obtained by capturing an image of the measurement target.  

Claim 5 has been amended as follows:
first coordinates, based on the position of the magnetic sensor and the position of the predetermined region

Claim 8 has been amended as follows:
The diagnosis support system according to claim 2, wherein the displayer displays, in juxtaposition with each other, the second biological information of a plurality of points of the measurement target generated based on the data measured by the magnetic sensor and the first reference biological information of a plurality of corresponding points extracted by the at least one processor, wherein the plurality of corresponding points in the extracted first reference biological information correspond to the plurality of points of the measurement target.  

Claim 10 has been amended as follows:
The diagnosis support system according to claim 9, further comprising: 
an image data processing device configured to calculate coordinates of a pixel in the image data with respect to the position of the magnetic sensor

Claim 11 has been amended as follows:
The diagnosis support system according to claim 10, further comprising: 
magnetic sensor.  

Claim 12 has been amended as follows:
The diagnosis support system according to claim 11, further comprising: 
an X-ray imager configured to generate the image data

Claim 14 has been amended as follows:
A non-transitory computer-readable recording medium storing a program that causes a computer to execute a process, the process comprising: 
calculating position information indicating a positional relationship between a magnetic sensor and a predetermined region of a measurement target, said position information including a physical position of the predetermined region s whose origin is the magnetic sensor, wherein the measurement target includes a first vertebral bone and a second vertebral bone; [[and]] 
upon calculating the position information, automatically extract, from a reference table that includes a plurality of pieces of first reference biological information that are obtained from a plurality of reference examinees, [[each]]a piece of the first reference biological information being associated with corresponding position information for diagnosis of nerve activity, wherein the first reference biological information includes reconfiguration data including reference IDs, second coordinates of the first and second vertebral bones, and diagnoses including failure regions in nerve transmission, the first reference biological information is for comparing with second biological information, which is generated based on data of the measurement target measured by the magentic sensor, said first reference biological information being associated with corresponding position information [[that]] includes [[a]] second coordinates that [[has]]have an origin at the magnetic sensor, 
wherein the automatically extracting extracts the piece of first reference biological information that has a lowest value of parameter Sd,
2Docket No.: 17R-024 App. No.: 15/642,498 wherein             
                
                    
                        S
                    
                    
                        d
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        y
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        z
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        z
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        5
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        5
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        y
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        z
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        z
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
        , and 
wherein [[a]] second coordinates of the first vertebral bone are (x2d, y2d, z2d), [[a]] second coordinates of the second vertebral bone are (x5d, y5d, z5d), [[a]] first coordinates of the first vertebral bone are (x2, y2, z2), and [[a]] first coordinates of the second vertebral bone are (x5, y5, z5).

Claims 15 and 17-18 are cancelled.

Allowable Subject Matter
Claims 1-2, 4-5, 8-12, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
When claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “wherein the measurement target includes a first vertebral bone and a second vertebral bone; upon calculating the position information, automatically extract, from a reference table that includes a plurality of pieces of first reference biological information that are obtained from a plurality of reference examinees, a piece of the first reference biological information being associated with corresponding position information for diagnosis of nerve activity, wherein the first reference biological information include reconfiguration data including reference IDs, second coordinates of the first and second vertebral bones, and diagnoses including failure regions in nerve transmission” as recited in the claims. In particular, Ma et al. (US Patent Pub No. 2016/0210740), a prior art already made of record, discloses at least determining positions of two vertebral bones of a spine ([0063]), but does not disclose at least automatically extracting a piece of biological information from a reference table. Additionally, Suzuki et al. (US Patent Pub No. 2003/0097056), another prior art previously made of record discloses at least automatically extracting a piece of biological information from a reference table ([0084]-[0085]), but does not disclose at least extracting a piece of the first reference biological information being associated with corresponding position information for diagnosis of nerve activity and is rather directed to diagnosing a cardiac activity. The technical advantage of the claimed inventions is “focus[es] on the positional relationship between a magnetic sensor array and the spine of the test subject (person being tested), as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799